EXHIBIT 10.21

Loan No. 10061253

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of the 13th
day of June, 2012, by TNP SRT PORTFOLIO II HOLDINGS, LLC, a Delaware limited
liability company, having an address at 1900 Main Street, Suite 700, Irvine,
California 92614 (“Borrower”) and TNP STRATEGIC RETAIL TRUST, INC., a Maryland
corporation, having an address at 1900 Main Street, Suite 700, Irvine,
California 92614 (“Strategic”; Borrower and Strategic hereinafter referred to,
individually and collectively, as the context may require, as “Indemnitor”), in
favor of KEYBANK NATIONAL ASSOCIATION, a national banking association, having an
address at 11501 Outlook, Suite 300, Overland Park, Kansas 66211 (together with
its successors and assigns, “Indemnitee”) and the other Indemnified Parties.

RECITALS:

A. Lender is making a loan in the principal sum of $2,000,000.00 (the “Loan”) to
Borrower on or about the date of this Agreement. Indemnitor has a significant
financial interest in Lender’s making of the Loan to Borrower, and will realize
significant financial benefit from the Loan. The Loan is evidenced by a
Mezzanine Loan Agreement of even date herewith between Borrower and Lender (the
“Loan Agreement”) and a Promissory Note (the “Note”) of even date herewith in
the principal amount of the Loan from Borrower to Lender and is secured in part
by a Pledge and Security Agreement from Borrower for the benefit of Lender (the
“Pledge Agreement”), which grants to Lender, among other things, a first
priority security interest in the Collateral (as defined in the Pledge
Agreement). The Loan Agreement, Note, Pledge Agreement and all other documents
and instruments existing now or after the date hereof that evidence, secure or
otherwise relate to the Loan, including this Agreement, any security agreements,
financing statements, other guaranties, indemnity agreements (including
environmental indemnity agreements), letters of credit, or escrow/holdback or
similar agreements or arrangements, together with all amendments, modifications,
substitutions or replacements thereof, are sometimes herein collectively
referred to as the “Loan Documents” or individually as a “Loan Document.” The
Loan Documents are hereby incorporated by this reference as if fully set forth
in this Agreement. All capitalized terms not otherwise defined shall bear the
definition set forth in the Loan Agreement.

B. Indemnitee is unwilling to make the Loan unless Indemnitor agrees to provide
the indemnification, representations, warranties, covenants and other matters
described in this Agreement for the benefit of the Indemnified Parties.

C. Indemnitor is entering into this Agreement to induce Indemnitee to make the
Loan.



--------------------------------------------------------------------------------

AGREEMENT:

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby agrees for the benefit of the Indemnified Parties as follows:

1. Indemnification. Indemnitor covenants and agrees, at its sole cost and
expense, to protect, defend, indemnify, release and hold the Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above, or under
the Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by
Indemnitor, any Person affiliated with Indemnitor, and any tenant or other user
of the Property in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Property in connection with any
actual or proposed Remediation of any Hazardous Substances at any time located
in, under, on or above the Property, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including any removal,
remedial or corrective action; (e) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with the Property or operations
thereon, including any failure by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Property to comply with any
order of any Governmental Authority in connection with any Environmental Laws;
(f) the imposition, recording or filing or the threatened imposition, recording
or filing of any Environmental Lien encumbering the Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in this Agreement; (h) any past, present or
threatened injury to, destruction of or loss of natural resources in any way
connected with the Property, including costs to investigate and assess such
injury, destruction or loss; (i) any acts of Indemnitor, any Person affiliated
with Indemnitor, and any tenant or other user of the Property in arranging for
disposal or treatment, or arranging with a transporter for transport for
disposal or treatment, of Hazardous Substances at any facility or incineration
vessel containing such or similar Hazardous Substances; (j) any acts of
Indemnitor, any Person affiliated with any Indemnitor, and any tenant or other
user of the Property in accepting any Hazardous Substances for transport to
disposal or treatment facilities, incineration vessels or sites from which there
is a Release, or a threatened Release of any Hazardous Substance which causes
the incurrence of costs for Remediation; (k) any personal injury, wrongful
death, or property or other damage arising under any statutory or common law or
tort law theory, including damages assessed for private or public nuisance or
for the conducting of an abnormally dangerous activity on or near the Property;
and (l) any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
pursuant to this Agreement, the Loan Agreement, the Pledge Agreement, or any
other Loan Document.

 

2



--------------------------------------------------------------------------------

2. Duty to Defend and Attorneys and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitor shall defend same (if requested by
any Indemnified Party, in the name of the Indemnified Party) by attorneys and
other professionals approved by the Indemnified Parties. Notwithstanding the
foregoing, any Indemnified Parties may, in their sole and absolute discretion,
engage their own attorneys and other professionals to defend or assist them,
and, at the option of such Indemnified Parties, their attorneys shall control
the resolution of any claim or proceeding, providing that no compromise or
settlement shall be entered without Indemnitor’s consent, which consent shall
not be unreasonably withheld. Upon demand, Indemnitor shall pay or, in the sole
and absolute discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.

3. Definitions. Capitalized terms used herein and not specifically defined
herein shall have the respective meanings ascribed to such terms in the Loan
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including strict liabilities),
obligations, debts, diminutions in value, fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), amounts paid in settlement,
foreseeable and unforeseeable consequential damages, litigation costs,
attorneys’ fees, engineers’ fees, environmental consultants’ fees, and
investigation costs (including costs for sampling, testing and analysis of soil,
water, air, building materials, and other materials and substances whether
solid, liquid or gas), of whatever kind or nature, and whether or not incurred
in connection with any judicial or administrative proceedings, actions, claims,
suits, judgments or awards.

4. Unimpaired Liability. The liability of Indemnitor under this Agreement shall
in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Loan Agreement, or any other Loan Document to or with Indemnitee by
Indemnitor or any Person who succeeds Indemnitor or any Person as owner of the
Collateral. In addition, the liability of Indemnitor under this Agreement shall
in no way be limited or impaired by (i) any extensions of time for performance
required by the Note, the Loan Agreement, or any of the other Loan Documents,
(ii) any sale or transfer of all or part of the Collateral, (iii) except as
provided herein, any exculpatory provision in the Note, the Loan Agreement, or
any of the other Loan Documents limiting Indemnitee’s recourse to the Collateral
or to any other security for the Note, or limiting Indemnitee’s rights to a
deficiency judgment against Indemnitor, (iv) the accuracy or inaccuracy of the
representations and warranties made by Indemnitor under the Note, the Loan
Agreement, or any of the other Loan Documents or herein, (v) the release of
Indemnitor or any other Person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the other Loan
Documents by operation of law, Indemnitee’s voluntary act, or otherwise,
(vi) the release or substitution in whole or in part of any security for the
Loan, or (vii) Indemnitee’s failure to file any UCC financing statements (or
Indemnitee’s improper recording or filing of any

 

3



--------------------------------------------------------------------------------

thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Loan; and, in any such case, whether
with or without notice to Indemnitor and with or without consideration.

5. Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitor without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, or any other
Loan Documents or any of the Collateral, through foreclosure proceedings or
otherwise, provided, however, that nothing herein shall inhibit or prevent
Indemnitee from suing on the Note, foreclosing, or exercising any of its rights
under the Pledge Agreement. This Agreement is not collateral or security for the
Debt, unless Indemnitee expressly elects in writing to make this Agreement
additional collateral or security for the Debt, which Indemnitee is entitled to
do in its discretion. It is not necessary for an Event of Default to have
occurred for the Indemnified Parties to exercise their rights pursuant to this
Agreement. Notwithstanding any provision of the Loan Agreement, the obligations
pursuant to this Agreement are exceptions to any non-recourse or exculpation
provision of the Loan Agreement; Indemnitor is fully and personally liable for
such obligations, and such liability is not limited to the original or amortized
principal balance of the Loan or the value of the Collateral.

6. Survival. The obligations and liabilities of Indemnitor under this Agreement
shall fully survive repayment of the Loan, termination of this Agreement, the
discharge or release of the Pledge Agreement, any other Loan Document or any
foreclosure or taking of title to the Collateral pursuant to an exercise of any
other remedy under the Pledge Agreement or a judicial or non-judicial debt
restructuring.

7. Interest. Any amounts payable to any Indemnified Parties under this Agreement
shall become immediately due and payable on demand and, if not paid within
thirty (30) days of such demand therefor, shall bear interest at the lesser of
(a) the Default Rate or (b) the maximum interest rate which Indemnitor may by
law pay or the Indemnified Parties may charge and collect, from the date payment
was due, provided that the foregoing shall be subject to the provisions of
Section 10 of the Note.

8. Waivers.

(a) Indemnitor hereby waives (i) any right or claim of right to cause a
marshaling of Indemnitor’s assets or to cause Indemnitee or other Indemnified
Parties to proceed against any of the security for the Loan before proceeding
under this Agreement against Indemnitor; (ii) and relinquishes all rights and
remedies accorded by applicable law to indemnitors or guarantors, except any
rights of subrogation which Indemnitor may have, provided that the indemnity
provided for hereunder shall neither be contingent upon the existence of any
such rights of subrogation nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including any claim that such subrogation
rights were abrogated by any acts of Indemnitee or other Indemnified Parties;
(iii) the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against or by Indemnitee or
other Indemnified Parties; (iv) notice of acceptance hereof and of any action
taken or omitted in reliance hereon; (v) presentment for payment, demand of
payment, protest or notice of

 

4



--------------------------------------------------------------------------------

nonpayment or failure to perform or observe, or other proof, or notice or
demand; and (vi) all homestead exemption rights against the obligations
hereunder and the benefits of any statutes of limitations or repose.
Notwithstanding anything to the contrary contained herein, Indemnitor hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Loan until the Loan shall have been paid in full.

(b) Indemnitor hereby waives, to the fullest extent permitted by law, the right
to trial by jury in any action, proceeding or counterclaim, whether in contract,
tort or otherwise, relating to this Agreement or the other Loan Documents or any
acts or omissions of any Indemnified Parties in connection therewith.

9. Subrogation. Indemnitor shall take any and all reasonable actions, including
institution of legal action against third parties, necessary or appropriate to
obtain reimbursement, payment or compensation from such Person responsible for
the presence of any Hazardous Substances at, in, on, under or near the Property
or otherwise obligated by law to bear the cost. The Indemnified Parties shall be
and hereby are subrogated to all of Indemnitor’s rights now or hereafter in such
claims.

10. Indemnitor’s Representations and Warranties. Indemnitor represents and
warrants that:

(a) if Indemnitor is a corporation, a limited liability company, a statutory
trust or partnership, it has the full corporate/ limited liability company/
partnership/ trust power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; the execution, delivery and performance of
this Agreement by Indemnitor has been duly and validly authorized; and all
requisite corporate/ limited liability company/ partnership/ trust action has
been taken by Indemnitor to make this Agreement valid and binding upon
Indemnitor, and enforceable in accordance with its terms;

(b) if Indemnitor is a corporation, a limited liability company, a statutory
trust or partnership, its execution of, and compliance with, this Agreement is
in the ordinary course of business of Indemnitor and will not result in the
breach of any term or provision of the charter, by-laws, partnership, operating
or trust agreement, or other governing instrument of Indemnitor, or result in
the breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which Indemnitor is
subject, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Indemnitor is subject;

(c) to the best of Indemnitor’s knowledge, there is no action, suit, proceeding
or investigation pending or threatened against it which, either in any one
instance or in the aggregate, may result in any material adverse change in the
business, operations, financial condition, properties or assets of Indemnitor,
or in any material impairment of the right or ability of Indemnitor to carry on
its business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;

 

5



--------------------------------------------------------------------------------

(d) it does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement;

(e) to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

(f) this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.

11. No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

12. Notice of Legal Actions. Each party hereto shall, within five (5) business
days of receipt thereof, give written notice to the other party hereto of
(i) any notice, advice or other communication from any Governmental Authority or
any source whatsoever with respect to Hazardous Substances on, from or affecting
the Property, and (ii) any legal action brought against such party or related to
the Property, with respect to which Indemnitor may have liability under this
Agreement. Such notice shall comply with the provisions of Section 15 hereof.

13. Examination of Books and Records. At reasonable times and upon reasonable
notice, the Indemnified Parties and their accountants shall have the right to
examine the records, books, management and other papers of Indemnitor pertaining
to its financial condition or the income, expenses and operation of the
Property, at the Property or at the office regularly maintained by Indemnitor
where the books and records are located. The Indemnified Parties and their
accountants shall have the right to make copies and extracts from the foregoing
records and other papers.

14. Taxes. Indemnitor has filed all federal, state, county, municipal, and city
income and other tax returns required to have been filed by it and has paid all
taxes and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it. Indemnitor has no knowledge of any
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

15. Notices. All notices or other written communications hereunder shall be made
in accordance with Section 10.6 of the Loan Agreement. Notices to Indemnitor
shall be addressed as follows:

 

   c/o Thompson National Properties, LLC    1900 Main Street, Suite 700   
Irvine, California 92614    Attention: Ido Dotan    Facsimile No.: (949)
271-4915 With a copy to:    Kaplan Voekler Cunningham & Frank PLC    7 East 2nd
Street    Richmond, Virginia 23218-2470    Attention: Thomas Voekler   
Facsimile No.: (804) 525-1794

 

6



--------------------------------------------------------------------------------

16. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

17. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Indemnitor or any Indemnified Party,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.

18. Headings, Etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

19. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person referred to may require. Without limiting
the effect of specific references in any provision of this Agreement, the term
“Indemnitor” shall be deemed to refer to each and every Person comprising an
Indemnitor from time to time, as the sense of a particular provision may
require, and to include the heirs, executors, administrators, legal
representatives, successors and assigns of Indemnitor, all of whom shall be
bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns. This Agreement shall inure to the benefit of the Indemnified Parties
and their respective successors and assigns forever.

20. Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.

21. Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
Loan Agreement or the other Loan Documents or would otherwise have at law or in
equity.

22. Inapplicable Provisions. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.

23. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York without regard to the conflicts of law
provisions thereof (“Governing State”). EACH INDEMNITOR HEREBY CONSENTS TO
PERSONAL JURISDICTION IN THE GOVERNING STATE. VENUE OF ANY ACTION BROUGHT TO

 

7



--------------------------------------------------------------------------------

ENFORCE THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY ACTION RELATING TO THE
LOAN OR THE RELATIONSHIPS CREATED BY OR UNDER THE LOAN DOCUMENTS (“ACTION”)
SHALL, AT THE ELECTION OF LENDER, BE IN (AND IF ANY ACTION IS ORIGINALLY BROUGHT
IN ANOTHER VENUE, THE ACTION SHALL AT THE ELECTION OF LENDER BE TRANSFERRED TO)
A STATE OR FEDERAL COURT OF APPROPRIATE JURISDICTION LOCATED IN THE GOVERNING
STATE. INDEMNITOR HEREBY CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF
THE GOVERNING STATE AND OF FEDERAL COURTS LOCATED IN THE GOVERNING STATE IN
CONNECTION WITH ANY ACTION AND HEREBY WAIVES ANY AND ALL PERSONAL RIGHTS UNDER
THE LAWS OF ANY OTHER STATE TO OBJECT TO JURISDICTION WITHIN SUCH STATE FOR
PURPOSES OF ANY ACTION. Each Indemnitor hereby waives and agrees not to assert,
as a defense to any Action or a motion to transfer venue of any Action, (a) any
claim that it is not subject to such jurisdiction, (b) any claim that any Action
may not be brought against it or is not maintainable in those courts or that
this Agreement may not be enforced in or by those courts, or that it is exempt
or immune from execution, (c) that the Action is brought in an inconvenient
forum, or (d) that the venue for the Action is in any way improper.

24. Miscellaneous. (a) Wherever pursuant to this Agreement (i) Indemnitee
exercises any right given to it to approve or disapprove, (ii) any arrangement
or term is to be satisfactory to Indemnitee, or (iii) any other decision or
determination is to be made by Indemnitee, the decision of Indemnitee to approve
or disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Indemnitee,
shall be in the discretion of Indemnitee and shall be final and conclusive,
except as may be otherwise expressly and specifically provided herein.

(b) Wherever pursuant to this Agreement it is provided that Indemnitor pay any
costs and expenses, such costs and expenses shall include legal fees and
disbursements of Indemnitee, whether such fees are incurred by retained firms,
the reimbursements for the expenses of the in-house staff or otherwise.

(c) If Indemnitor consists of more than one person or party, the obligations and
liabilities of each such person or party hereunder shall be joint and several.

(d) The following rules of construction shall be applicable for all purposes of
this Agreement and all documents or instruments supplemental hereto, unless the
context otherwise clearly requires:

 

  (i) The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without being limited to”;

 

  (ii) the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”;

 

  (iii) the words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms
in this Agreement refer to this Agreement as a whole and not to any particular
provision or section of this Agreement;

 

8



--------------------------------------------------------------------------------

  (iv) an Event of Default shall “continue” or be “continuing” until such Event
of Default has been waived in writing by Lender;

 

  (v) No inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document; and

 

  (vi) Any capitalized term used herein that is defined in any other Loan
Document and not otherwise defined herein shall have the same meaning when used
in this Agreement.

25. State Specific Provisions. In the event of any inconsistencies between the
other terms and conditions of this Agreement and this Section 25, the terms and
conditions of this Section 25 shall control and be binding.

25.1 Additional Waivers. Without limiting the generality, scope or meaning of
any of the foregoing or any other provision of this Agreement, to the extent it
is determined that California law is applicable to this Agreement:

(a) Strategic hereby waives any and all benefits and defenses under California
Civil Code Section 2810 and agrees that by doing so Strategic shall be liable
even if Borrower had no liability at the time of execution of the Note, the
Security Instrument or any other Loan Document or thereafter ceases to be
liable. Strategic hereby waives any and all benefits and defenses under
California Civil Code Section 2809 and agrees that by doing so Strategic’s
liability may be larger in amount and more burdensome than that of Borrower.
Strategic waives all rights to require Lender to pursue any other remedy it may
have against Borrower, or any member of Borrower, including any and all benefits
under California Civil Code Section 2845, 2849 and 2850. Strategic further
waives any rights, defenses and benefits that may be derived from Sections 2787
to 2855, inclusive, of the California Civil Code or comparable provisions of the
laws of any other jurisdiction and further waives all other suretyship defenses
Strategic would otherwise have under the laws of California or any other
jurisdiction.

(b) Upon a default by Borrower, Lender in its sole discretion, without prior
notice to or consent of Strategic, may elect to (A) foreclose either judicially
or nonjudicially against any real or personal property security it may hold for
the Loan, (B) accept a transfer of any such security in lieu of foreclosure,
(C) compromise or adjust the Loan or any part of it or make any other
accommodation with Borrower or (D) exercise any other remedy against Borrower or
any security. No such action by Lender shall release or limit the liability of
Strategic, who shall remain liable under this Agreement after the action, even
if the effect of the action is to deprive Strategic of any subrogation rights,
rights of indemnity, or other rights to collect reimbursement from Borrower for
any sums paid to Lender, whether contractual or arising by operation of law or
otherwise. Strategic expressly agrees that under no circumstances shall it be
deemed to have any right, title, interest or claim in or to any real or personal
property to be held by Lender or any third party after any foreclosure or
transfer in lieu of foreclosure of any security for the Loan.

 

9



--------------------------------------------------------------------------------

(c) Regardless of whether Strategic may have made any payments to Lender,
Strategic hereby waives (A) all rights of subrogation, indemnification,
contribution and any other rights to collect reimbursement from Borrower or any
other party for any sums paid to Lender, whether contractual or arising by
operation of law (including the United States Bankruptcy Code or any successor
or similar statute) or otherwise, (B) all rights to enforce any remedy that
Lender may have against Borrower and (C) all rights to participate in any
security now or later to be held by Lender for the Loan. The waivers given in
this subsection (C) shall be effective until the Loan has been paid and
performed in full.

(d) Strategic waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guarantied obligation, has destroyed
Strategic’s rights of subrogation and reimbursement against Borrower by
operation of Section 580d of the California Code of Civil Procedure or
otherwise. Strategic further waives any right to a fair value hearing under
California Code of Civil Procedure Section 580a, or any other similar law, to
determine the size of any deficiency owing (for which Strategic would be liable
hereunder) following a non-judicial foreclosure sale.

(e) Without limiting the foregoing or anything else contained in this Agreement,
Strategic waives all rights and defenses that Strategic may have because the
Loan is secured by real property. This means, among other things:

(i) that Lender may collect from Strategic without first foreclosing on any real
or personal property collateral pledged by Borrower; and

(ii) if Lender forecloses on any real property collateral pledged by Borrower:
(x) the amount of the Loan may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and (y) Lender may collect from Strategic even if Lender,
by foreclosing on the real property collateral, has destroyed any right
Strategic may have to collect from Borrower.

This subsection (e) is an unconditional and irrevocable waiver of any rights and
defenses Strategic may have because the Loan is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Sections 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

(f) Strategic waives all rights and defenses arising out of any failure of the
Lender to disclose to the Strategic any information relating to the financial

 

10



--------------------------------------------------------------------------------

condition, operations, properties or prospects of Borrower now or in the future
known to the Lender (Strategic waiving any duty on the part of the Lender to
disclose such information).

(g) Strategic waives all rights and defenses, if any, now or hereafter arising
under the laws of the State of New York, which are the same as or similar to the
rights and defenses waived as described above.

25.2 California Provisions. If it is determined that California law is
applicable, then the first sentences of Sections 5 and 6 are hereby modified by
adding the following to the beginning thereof: “To the extent not prohibited by
California law,”.

Section 23(a) is hereby modified by deleting “AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS” and substituting the following therefor: “AND ENFORCEMENT OF THE
LIENS AND SECURITY INTERESTS CREATED PURSUANT TO THE OTHER LOAN DOCUMENTS, AND
THE PROVISIONS HEREOF RELATED TO SUCH LIENS AND SECURITY INTERESTS,”.

26. Additional Provisions. In the event of any inconsistencies between the other
terms and conditions of this Agreement and this Section 26, the terms and
conditions of this Section 26 shall control and be binding.

26.1 Indemnification. Section 1(l) is hereby deleted and the following
substituted therefore: “(l) any misrepresentation or inaccuracy in any
representation or warranty set forth in this Agreement or material breach or
failure to perform any covenants or other obligations pursuant to this
Agreement.”

[NO FURTHER TEXT ON THIS PAGE]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

 

INDEMNITOR:

TNP SRT PORTFOLIO II HOLDINGS, LLC,

a Delaware limited liability company

By:   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its sole member   By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its general partner     By:  

/s/ Anthony W. Thompson

    Name:  

Anthony W. Thompson

    Title:  

CEO

 

TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation By:  

/s/ Anthony W. Thompson

Name:  

Anthony W. Thompson

Title:  

CEO

SIGNATURE PAGE TO ENVIRONMENTAL INDEMNITY AGREEMENT (MEZZANINE)